HADLOCK, C. J.,
concurring.
I agree with the majority that police officers’ war-rantless entry into the home occupied by defendant and defendant’s wife, G, was justified under the emergency aid doctrine. 276 Or App at 849. I also agree with the majority that the perceived emergency dissipated at the point when the officers saw that G had no visible serious physical injuries. 276 Or App at 850-51. But I disagree with the majority’s conclusion that the officers could not constitutionally detain G as a “likely material witness” to a recent crime that involved a “danger of forcible injury.” See State v. Fair, 353 Or 588, 609, 302 P3d 417 (2013) (describing circumstances under which “the stop and temporary on-the-scene detention of a likely material witness will be constitutional”). In my view, the facts here support application of the Fair material-witness exception. However, I would hold that — because the state did not argue that G consented to that detention occurring inside her house (instead of outside of the home, as was *855the case in Fair) — the state did not meet its burden of establishing that the officers’ warrantless presence in the house did not violate defendant’s rights under Article I, section 9, of the Oregon Constitution. Accordingly, I agree that the trial court erred in denying defendant’s motion to suppress evidence that the officers discovered while they were in the home, but I reach that conclusion for reasons different from those expressed in the majority opinion.
As noted, my view of the lawfulness of the officers’ actions departs from the majority’s at the point at which a perceived emergency dissipated. The question then becomes whether — after the once-perceived emergency no longer existed — the officers had justification for remaining in the home that defendant and G occupied even though defendant had earlier objected to their entry. In my view, the officers still reasonably suspected that G was the victim of recent domestic assault. Accordingly, as I explain below, the officers could have remained in the couple’s home to briefly investigate that suspected crime — even over defendant’s earlier objection — had G consented to their continued presence.
Fair allows officers, under “appropriate circumstances,” to detain a person “for on-the-scene questioning” when the officers “reasonably suspect [that the person] can provide material information about a crime’s commission.” 353 Or at 608. Broadly speaking, such a “temporary on-the-scene detention” will be constitutional if
“(1) the officer reasonably believes that an offense involving danger of forcible injury to a person recently has been committed nearby; (2) the officer reasonably believes that the person has knowledge that may aid the investigation of the suspected crime; and (3) the detention is reasonably necessary to obtain or verify the identity of the person, or to obtain an account of the crime.”
Id. at 609.1 In this case, defendant contends that Fair does not apply because the officers lacked reasonable suspicion that “an offense involving danger of forcible injury to a person recently has been committed nearby.” Conversely, the *856state argues that the circumstances gave the officers at least reasonable suspicion that “defendant had assaulted or menaced his wife in the immediate or relatively recent past.”
On that point, I agree with the state; that is, I agree that the trial court did not err when it ruled that the officers reasonably suspected “that some altercation occurred.” My conclusion is based on the circumstances that the officers observed both before and after they entered the house. The officers arrived at defendant’s home only a few minutes after getting a 9-1-1 report of screaming that was “mostly *** male” and that may also have involved hitting. When they arrived, they could see (through a screen door) defendant sitting on a couch, with nobody else visible. Defendant, who was intoxicated, denied that anybody had been screaming and denied that anybody else was in the house. He refused to allow officers to enter. After one officer removed defendant, the other officer, who had remained in the living room of the home, called toward the back of the house, but got no response. Only after the officer started walking toward the back of the house, identifying himself as a police officer, did G emerge. G appeared to have been crying, and she seemed “shaken” and “frazzled” to the officer, who testified that, based on his training and experience, G’s demeanor was consistent with being a victim of domestic violence.
In my view, those circumstances combined to give the officers at least reasonable suspicion that defendant had recently assaulted G. Put starkly, the officers had quickly responded to a 9-1-1 report of sounds consistent with a domestic assault, found an intoxicated man who denied that any such noise had occurred and tried to prevent officers from investigating further, then — after entering the house— discovered that the man had lied about nobody being inside, presumably because he did not want the officers to find G (who had, herself, apparently been trying to hide from the officers) in her shaken, frazzled, and crying condition. Even without considering the old bruises on G’s arm, those circumstances could lead reasonable law enforcement officers, trained or experienced in investigating crimes of domestic violence, to reasonably suspect that defendant had recently *857assaulted or menaced G. That is, the officers could reasonably suspect “that an offense involving danger of forcible injury to a person recently ha[d] been committed nearby.” Fair, 353 Or at 609.1 would also conclude that those circumstances allowed the officers to believe that G had knowledge that could assist them in investigating whether an assault had actually occurred, and that they needed to detain her to obtain an account of that crime. Consequently, I would conclude that the Fair exception would allow the officers to briefly detain G for that investigatory purpose.
As defendant points out, however, that conclusion would not end the inquiry. In Fair, the investigative detention occurred outside of the defendant’s home. 353 Or at 590-91. Here, the officers’ conversation with G occurred inside the house that she shared with defendant, after defendant had attempted to prevent the officers from entering the home and had, himself, been removed from it. The remaining question is whether, under those circumstances, the officers could temporarily detain G inside the home, instead of immediately leaving and asking her to come outside to talk with them.
In my view, the police officers in this case could have remained inside the home if G had consented to their presence, despite defendant’s earlier objections to the officers’ entry. That much is clear under the Fourth Amendment to the United States Constitution. True, the United States Supreme Court held in Georgia v. Randolph, 547 US 103, 122-23, 126 S Ct 1515, 164 L Ed 2d 208 (2006), that “a physically present inhabitant’s express refusal of consent to a police search [of his home] is dispositive as to him, regardless of the consent of a fellow occupant.” However, Justice Breyer, in concurrence, emphasized that the search at issue in Randolph “was a search solely for evidence” and that the “objecting party was present.” Id. at 125-26 (Breyer, J., concurring). He opined that the Randolph analysis should not apply in other circumstances and stressed the need for a different approach in domestic-violence cases:
“If a possible abuse victim invites a responding officer to enter a home or consents to the officer’s entry request, that invitation (or consent) itself could reflect the victim’s fear *858about being left alone with an abuser. It could also indicate the availability of evidence, in the form of an immediate willingness to speak, that might not otherwise exist.”
Id. at 127 (Breyer, J., concurring).
The theme of Justice Breyer’s Randolph concurrence echoed in an opinion the Court issued several years later, Fernandez v. California, ___US___, 134 S Ct 1126, 188 L Ed 2d 25 (2014). In Fernandez, the Court addressed the lawfulness of police officers’ entry into a home occupied by the defendant and his domestic partner, Rojas. The officers had gone to the apartment to investigate a report about a crime that had occurred elsewhere. The officers heard screaming and fighting coming from the apartment building. Rojas responded to the officers’ knocking; she was injured, told the officers that she had been in a fight, and said (as it turns out, untruthfully) that she was the only adult present. The defendant then came to the door and told the officers that they could not enter the apartment. Suspecting that the defendant had caused Rojas’s injuries, the officers removed him from the apartment, arrested him, and took him to the police station for booking. About an hour later, a detective returned to the apartment and obtained Rojas’s consent to search the premises.
Under those circumstances, the Court held, Randolph's holding that one inhabitant’s “express refusal of consent to a police search [of his home] is dispositive as to him, regardless of the consent of a fellow occupant,” 547 US at 122-23, did not apply. Indeed, the Court characterized Randolph as having “recognized a narrow exception” to the general principle that “consent by one resident of jointly occupied premises is generally sufficient to justify a warrantless search.” Fernandez, ___ US at___, 134 S Ct at 1130, 1133 (emphasis added). The Court emphasized that the Randolph exception applies only “to situations in which the objecting occupant is physically present.” Id. at ___, 134 S Ct at 1130. In Fernandez, the defendant, who objected to the officers’ entry, had been removed from the apartment before Rojas consented to the search; thus, he no longer was present. The Court found that distinction from Randolph significant because it transformed the situation into one in *859which it was consistent with “‘widely shared social expectations’” that one tenant of a residence may invite others into her home even when she knows that another tenant, who is not then present, might object. Id. at___, 134 S Ct at 1135 (quoting Randolph, 547 US at 111).
Based largely on consideration of such societal norms, “practical problems” that would be caused by a different rule, and a focus on the rights of the person who does wish to consent to officers’ search of his or her home, the Court concluded that the Randolph exception applies “only when the objector is standing in the door saying ‘stay out’ when officers propose to make a consent search.” Id. at ___, 134 S Ct at 1135, 1136. Once the objector is no longer present, his or her previous objection does not remain effective for any length of time. Id. at ___, 134 S Ct at 1136. In other words, the previously present objector cannot effectively “register a continuing objection.” Id. That is true even if police officers’ actions led to the person’s absence, so long as the officers’ actions in removing the person were “objectively reasonable.” Id. at ___, 134 S Ct at 1134.
Fernandez would govern the Fourth Amendment analysis here, had the state established that G consented to being questioned inside the couple’s home. Before Officer Corning found G inside the house, another officer had removed defendant from the residence. At that point, defendant’s earlier objections could not trump any consent that G might have given to the officers’ continued presence in her house, once they discovered her inside. No Fourth Amendment violation would have occurred.
I would reach a similar conclusion under the rights-based analysis of Article I, section 9. That is, I would conclude that — had G consented to the officers’ continued presence in her home for the purpose of investigating the suspected domestic assault — the officers could have remained, despite defendant’s earlier objections to their entry. As a cotenant, G would have had actual authority to consent to the officers’ presence in the home. State v. Bonilla, 358 Or 475, 481, 366 P3d 331 (2015) (“[A] co-inhabitant with common authority over property, based on joint access or control, generally has *860authority to give consent to search the property.”).2 To hold that the earlier objections of defendant could trump such consent would be to diminish G’s interests, as the Court observed in discussing similar circumstances in Fernandez:
“Denying someone in [the victim’s] position the right to allow the police to enter her home would also show disrespect for her independence. Having beaten [the victim], [the defendant] would bar her from controlling access to her own home until such time as he chose to relent. The Fourth Amendment does not give him that power.”
_US at _, 134 S Ct at 1137 (emphasis in original). In my view, the principles underlying that statement apply equally to the analysis under Article I, section 9.3
Thus, I conclude that the officers reasonably suspected that G was a victim of recent domestic assault, and that she therefore could have authorized the officers’ presence in her home for the purpose of investigating that crime under Fair and Fernandez, despite defendant’s earlier objections to the officers’ entry. But the state did not argue to the trial court that G consented, either implicitly or explicitly, to the officers’ continued presence in the home, and the court made no such finding.4
Nonetheless, the state contends that the Fair rationale necessarily extends to material-witness detentions within the home, at least in the absence of an objection from the witness (here, G). But Fair dealt specifically with the *861legality of a detention that occurred outside of a home, not officers’ presence inside a person’s home in the absence of any authorized consent. Moreover, the court in Fair carefully distinguished warrantless seizures of persons from warrantless searches and seizures of premises and property. 353 Or at 604. Indeed, the court stressed that a warrantless arrest of a person can occur only outside of the home, absent an exigent circumstance, “because the warrantless seizure of the person who is in his or her private premises, and not in public, would run counter to the considerable body of law that has developed to protect an individual’s belongings from unreasonable search and seizure in his home.” Id. at 604-05 (internal quotation marks omitted).
In light of that body of law, referenced in Fair, I am not persuaded by the state’s argument that the material-witness exception to the search warrant requirement extends so far as to allow police officers to detain a material witness in that person’s home absent the person’s consent to be questioned there, rather than in another location, and absent any exigency. Because the state did not prove that G consented to the officers’ continued presence in her home, once the perceived emergency that justified their initial entry dissipated, the state did not establish that the war-rantless search of the house — as opposed to the warrantless detention of G — was justified. Accordingly, I agree that the trial court erred when it denied defendant’s motion to suppress, and I concur in the decision to reverse and remand the trial court’s judgment.5

 Fair acknowledges that the factors set out above may bear “refinement * * * in future cases” involving factual situations different from those involved in that case. Id. at 609 & n 11.


 I note that G’s authority to consent to the officers’ presence in the home for that purpose would not necessarily equate with authority to consent to their search of specific items or areas within it. See State v. Fuller, 158 Or App 501, 506, 976 P2d 1137 (1999) (“Whether a roommate can authorize the search of a particular area, or the effects within that area, depends on the extent of the roommate’s use of, access to, and control of the premises, or effects therein!.]” (Internal quotation marks omitted.)).


 Whether one cotenant’s consent to police officers’ entry into a home generally can trump another present cotenant’s objection to that entry is a complex question that will bear deeper examination in another case. “Oregon courts ha[d] not specifically adopted the bright-line rule announced in Randolph,” State v. Wynne, 258 Or App 787, 792 n 3, 311 P3d 978, rev den, 354 Or 656 (2013), even before Fernandez clarified the narrowness oí Randolph’s holding.


 As the state observes, the trial court did find that G did not object to the officers’ presence. But that finding does not assist the state here, as mere acquiescence to police officers’ actions does not equate to consent. State v. Jepson, 254 Or App 290, 294-95, 292 P3d 660 (2012).


 Even in the absence of G’s consent to their continued presence in her home, Fair would still allow the officers to detain G to investigate the suspected crime. However, I conclude that they would have had to do so outside of the house. I do not explore in this concurrence whether the officers would have had authority to order G to leave her home for purposes of the Fair detention, or would have had to rely on her cooperation in coming outside if they wanted to investigate immediately, without waiting to obtain a warrant.